UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


WILLIAM T. ROBINSON,                  
              Petitioner-Appellant,
                 v.                              No. 01-7724
COMMONWEALTH OF VIRGINIA,
            Respondent-Appellee.
                                      
           Appeal from the United States District Court
        for the Eastern District of Virginia, at Alexandria.
             James C. Cacheris, Senior District Judge.
                        (CA-01-1273-AM)

                      Submitted: April 30, 2002

                       Decided: May 23, 2002

   Before NIEMEYER, TRAXLER, and KING, Circuit Judges.



Vacated and remanded by unpublished per curiam opinion.


                            COUNSEL

William T. Robinson, Appellant Pro Se.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2               ROBINSON v. COMMONWEALTH OF VIRGINIA
                               OPINION

PER CURIAM:

   William Robinson seeks to appeal the district court’s order denying
relief on his petition filed under 28 U.S.C.A. § 2254 (West 1994 &
Supp. 2001). For the reasons set forth below, we vacate the district
court’s order and remand for further proceedings.

   The district court, acting sua sponte, determined from the face of
Robinson’s petition that his action was barred by the one-year limita-
tions period set forth in 28 U.S.C.A. § 2244(d) (West Supp. 2001),
and dismissed the action without giving Robinson notice or an oppor-
tunity to respond. Our recent decision in Hill v. Braxton, 277 F.3d 701
(4th Cir. 2002), issued after the district court’s opinion, now requires
the district court to provide such a warning "unless it is indisputably
clear from the materials presented to the district court that the petition
is untimely and cannot be salvaged by equitable tolling principles or
any of the circumstances enumerated in § 2244(d)(1)." Id. at 707.

   Because it is not "indisputably clear" on the present record that
Robinson cannot salvage his petition, we grant Robinson’s motions
for a certificate of appealability, vacate the district court’s order, and
remand to the district court to provide Robinson with the notice and
opportunity to respond to which he is now entitled pursuant to Hill.
We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.

                                         VACATED AND REMANDED